                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION


MARBELLY ORTIZ                  )
                     Plaintiff, )
                                )
v.                              )                 JUDGMENT
                                )
                                )                 No. 4:19-CV-109-FL
ANDREW SAUL                     )
COMMISSIONER OF SOCIAL SECURITY )
               Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on March 18, 2020, that Defendant’s Consent Motion for Remand to the Commissioner is granted,
and the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C.
§405(g) and remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on March 18, 2020, and Copies To:
Derrick Kyle Arrowood (via CM/ECF Notice of Electronic Filing)
Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)


March 18, 2020                     PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
